956 F.2d 268
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Stanford A. CHAMPEGNIE, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 91-6466.
United States Court of Appeals, Sixth Circuit.
Feb. 27, 1992.

1
Before RYAN and SUHRHEINRICH, Circuit Judges, and CHURCHILL, Senior District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
A review of the documents before the court reveals that petitioner filed a motion to vacate his sentence in the district court on May 17, 1991.   The government filed a response and motion for summary judgment.   Petitioner then filed his own motion for summary judgment.   Next, petitioner filed a notice of appeal in the case before the district court adjudicated the motion to vacate petitioner's sentence.


4
Upon consideration, we conclude that this appeal must be dismissed for lack of appellate jurisdiction.   Generally, this court has jurisdiction over appeals taken from final orders entered by the district court.   See Catlin v. United States, 324 U.S. 229, 233 (1945).   Here, petitioner's appeal is not taken from any order of the district court, final or otherwise.   In that vein, we note that petitioner's notice of appeal does not comply with Fed.R.App.P. 3(c), which requires that petitioner specify the judgment or order appealed in his notice of appeal.


5
Accordingly, the appeal is hereby dismissed for lack of jurisdiction.   Rule 8(a), Rules of the Sixth Circuit.



*
 The Honorable James P. Churchill, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation